MEMORANDUM DECISION

Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any
                                                                        Aug 27 2019, 10:22 am
court except for the purpose of establishing
the defense of res judicata, collateral                                      CLERK
                                                                         Indiana Supreme Court
estoppel, or the law of the case.                                           Court of Appeals
                                                                              and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Marielena Duerring                                       Curtis T. Hill, Jr.
South Bend, Indiana                                      Attorney General of Indiana
                                                         Caroline G. Templeton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Jody White,                                              August 27, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-46
        v.                                               Appeal from the St. Joseph Circuit
                                                         Court
State of Indiana,                                        The Honorable John E. Broden,
Appellee-Plaintiff.                                      Judge
                                                         The Honorable Andre B.
                                                         Gammage, Magistrate
                                                         Trial Court Cause No.
                                                         71C01-1711-FC-41



Mathias, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-46 | August 27, 2019                    Page 1 of 4
[1]   Jody White (“White”) pleaded guilty in St. Joseph Circuit Court to Class C

      felony non-support of a dependent. The trial court sentenced White to seven

      years at the Indiana Department of Corrections (“DOC”), with three years

      suspended, three years of probation, and seventy-five days of jail time credit.

      White appeals and argues his sentence is inappropriate in light of the nature of

      the offense and the character of the offender. We affirm.


                                 Facts and Procedural History
[2]   White is the father of P.W., born in 1996, and E.W., born in 1999. White failed

      to provide child support between June 3, 1997 and October 31, 2016. The State

      charged White with; (I) Class C felony non-support of dependent children in an

      amount greater than $15,000, (II) Level 5 felony non-support of a dependent

      child, and (III) Level 6 felony non-support of a dependent child. White has a

      prior felony conviction for non-support of a dependent and five contempt

      citations for failure to pay child support. Appellant’s Confidential App. p. 57;

      Tr. pp. 20–21.

[3]   White failed to appear at a hearing on June 20, 2018, and the Court issued a

      bench warrant for his arrest on July 18, 2018. Appellant’s Confidential App. p.

      15–16. White was served with the bench warrant on October 1, 2018, three

      months after his failure to appear. White pleaded guilty to the Class C felony on

      October 24, 2018 without the benefit of a plea agreement, and the State

      dismissed the Level 5 and Level 6 felonies. At sentencing, White did not

      dispute that he owed $35,670.48 in child support. Tr. p. 24.



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-46 | August 27, 2019   Page 2 of 4
[4]   The trial court sentenced White to seven years in the DOC, with seventy-five

      days jail credit time, three years suspended, and three years of probation. One

      of the conditions of his probation is the payment of child support. White now

      appeals his sentence.


                                     Discussion and Decision
[5]   Appellate courts may revise a sentence if the court finds the sentence is

      inappropriate in light of the nature of the offense and the character of the

      offender. Ind. Appellate Rule 7(B). The question is whether the defendant’s

      sentence is inappropriate, not whether another sentence is more appropriate.

      King v. State, 894 N.E.2d 265, 268 (Ind. Ct. App. 2008). The principle role of

      Rule 7(B) is to “leaven the outliers” rather than to “achieve a perceived ‘correct’

      result,” and thus appellate courts conduct Rule 7(B) sentencing review with

      substantial deference to the trial court’s sentencing decision. Cardwell v. State, 895
N.E.2d 1219, 1225 (Ind. 2008); Knapp v. State, 9 N.E.3d 1274, 1292 (Ind. 2014).


[6]   White argues his sentence is inappropriate because his offense was non-violent,

      his children are now independent, he has accepted responsibility, and he was

      suffering from factors that affect his ability to pay his support obligation,

      including unemployment, homelessness and medical emergencies. Appellant’s

      Br. at 7–8. He argues he should be placed on Community Corrections for two

      years, as recommended by the probation department, so that he can participate

      in work release in order to repay child support and maintain a relationship with

      his children. Id. We cannot conclude that White’s sentence is inappropriate in

      light of the nature of his offense and the character of the offender.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-46 | August 27, 2019   Page 3 of 4
[7]    In regard to the nature of the offense, the length of time and the amount of the

       arrearage are appropriate considerations in assessing the severity of the crime.

       Boss v. State, 702 N.E.2d 782, 785 (Ind. Ct. App. 1998). A person commits a

       Class C felony of non-support of a child if the total amount of unpaid child

       support for one or more children is at least $15,000. Indiana Code 35-46-1-5(a)

       (2001). White owes over $35,000, more than twice the minimum owed to

       qualify as a Class C felony. He failed to consistently pay child support from

       June 3, 1997 to October 31, 2016, a period of nineteen years.

[8]    In regard to the character of the offender, White has been cited for contempt of

       court on five separate occasions for failing to pay child support and has a prior

       felony criminal conviction for non-support of a dependent. Tr. pp. 20–21.

       White was placed on probation twice for the felony non-support and twice

       violated that probation. Id. The trial court considered and rejected White’s

       request to be placed on Community Corrections, in part because of this long

       history of not paying child support and prior convictions.


[9]    A sentence of seven years in the DOC with three years suspended and three

       years of probation is not inappropriate in light of the significant amount of

       money owed over two decades and White’s prior convictions for failure to pay

       child support.


[10]   Affirmed.


       May, J., and Brown, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-46 | August 27, 2019   Page 4 of 4